Case 5:21-cv-01378-JGB-SP Document 1 Filed 08/16/21 Page 1 of 15 Page ID #:1




1

2

3    Ross Cornell, Esq. (SBN 210413)
4
     Post Office Box 1989, Suite 305
     Big Bear Lake, CA 92315
5    rc@rosscornelllaw.com
6    Phone: (562) 612-1708
     Fax: (562) 394-9556
7

8
     Attorneys of Record for Plaintiff,
     Bryan Estrada
9

10                          UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12
     Bryan Estrada,                                 Case No. 5:21-cv-01378
13

14
                      Plaintiff,                    COMPLAINT
15

16                    v.
17
     El Taquito; Maria Fatima Reyes; Sandra
18
     Canon and Does 1-10, inclusive,
19

20             Defendants.
21

22
           Plaintiff, Bryan Estrada, hereby complains and alleges as follows:
23

24                                 NATURE OF THE ACTION
25                1. This is an action seeking to remedy unlawful discrimination by
26

27

28                                          -1-
                                          COMPLAINT
29

30

31
Case 5:21-cv-01378-JGB-SP Document 1 Filed 08/16/21 Page 2 of 15 Page ID #:2




1
     the Defendants against the Plaintiff in the Defendants’ places of public

2    accommodation in violation of the Americans with Disabilities Act [42 U.S.C. §
3    12101, et seq.] (the “ADA”).
4

5                                          PARTIES
6                  2. Plaintiff, Bryan Estrada, is a paraplegic resident of the state of
7
     California who requires the use of a wheelchair for mobility purposes and who is
8
     therefore a “person with a disability” within the meaning of the ADA and
9
     Cal.Government Code § 12926.
10
                   3. The Defendants (defined below) discriminates against people with
11
     mobility disabilities in the full and equal enjoyment of the goods, services,
12
     facilities, privileges, advantages, or accommodations on the basis of their mobility
13

14
     disability at the Subject Property (defined below) in violation of the ADA [42

15   U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv) and 12182(b)(2)(A)(v)].
16                 4. The Defendant’s failure to make reasonable modifications in
17   policies, practices, or procedures when such modifications are necessary to afford
18   goods, services, facilities, privileges, advantages, or accommodations to
19   individuals with disabilities prevented people with mobility disabilities from
20   enjoying fair and equal access to the Subject Property (defined below) in violation
21
     of the ADA [42 U.S.C. § 12182(b)(2)(A)(ii)].
22
                   5. Defendant, El Taquito, owns, operates, or leases
23
     real property located at 1475 N. Mount Vernon Ave., Colton, CA 92324, also
24
     known as San Bernardino County Assessor’s Parcel No. 0160-254-15(the “Subject
25
     Property”).
26
                   6. Defendant, Maria Fatima Reyes, owns, operates, or leases
27

28                                            -2-
                                            COMPLAINT
29

30

31
Case 5:21-cv-01378-JGB-SP Document 1 Filed 08/16/21 Page 3 of 15 Page ID #:3




1
     real property located at 1475 N. Mount Vernon Ave., Colton, CA 92324, also

2    known as San Bernardino County Assessor’s Parcel No. 0160-254-15(the “Subject
3    Property”).
4                  7. Defendant, Sandra Canon, owns, operates, or leases real property
5    located at 1475 N. Mount Vernon Ave., Colton, CA 92324, also known as San
6    Bernardino County Assessor’s Parcel No. 0160-254-15(the “Subject Property”).
7
                   8. The Subject Property is a commercial facility open to the general
8
     public, is a public accommodation, and is a business establishment insofar as
9
     goods and/or services are made available to the general public thereat. Defendant
10
     Does 1 through 10, inclusive, are sued herein under fictitious names. Their true
11
     names and capacities are unknown to the Plaintiff. When their true names and
12
     capacities are ascertained, Plaintiff will amend this complaint by inserting their
13

14
     true names and capacities herein. Plaintiff is informed and believes and thereon

15   alleges that each of the fictitiously named Defendants are responsible in some
16   manner for the occurrences herein alleged, and that the harm to Plaintiff herein
17   alleged were proximately caused by those Defendants.
18

19                              JURISDICTION AND VENUE
20                 9. This Court has jurisdiction over the subject matter of this action
21
     pursuant 28 U.S.C. § 1331and28 U.S.C. §§1343(a)(3) and 1343(a)(4) for violations
22
     of the ADA.
23
                   10. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)
24
     based on the fact that the real property that is the subject of this action is located in
25
     this district and the Plaintiff’s causes of action arose in this district.
26

27

28                                             -3-
                                             COMPLAINT
29

30

31
Case 5:21-cv-01378-JGB-SP Document 1 Filed 08/16/21 Page 4 of 15 Page ID #:4




1
                                 STATEMENT OF FACTS

2                 11. Parking spaces, accessible aisles, paths of travel, signage,
3    doorways, service counters, customer areas and goods/services are among the
4    facilities, privileges and advantages offered by the Defendants to patrons of the
5    Subject Property.
6                 12. The Subject Property does not comply with the minimum
7
     requirements of the ADA and is therefore not equally accessible to persons with
8
     mobility disabilities.
9
                  13. In March, 2021 and continuously from that time to the
10
     Present, and currently, the Subject Property has not been in compliance with the
11
     ADA (the “Barriers”):
12
                         A.    The Subject Property lacks the minimum required
13

14
     number of ADA compliant accessible parking spaces.

15                       B.    There was no diagonal striped marking and no blue
16   border around where an access aisle is supposed to exist adjacent to any designated
17   accessible parking space(s) serving the Subject Property.
18                       C.    The designated “accessible” parking space(s) and/or blue
19   striped access aisles provided at the Subject Property are smaller than permitted by
20   the ADA.
21
                         D.    The designated “accessible” parking spaces at the Subject
22
     Property do not provide accessible parking signage as required by the ADA.
23
     Among other things, they fail to provide tow-away signage and “Minimum Fine
24
     $250” signage as required by the ADA and state law to beposted near the
25
     designated accessible parking space(s).
26

27

28                                           -4-
                                           COMPLAINT
29

30

31
Case 5:21-cv-01378-JGB-SP Document 1 Filed 08/16/21 Page 5 of 15 Page ID #:5




1
                         E.    The designated “accessible” parking spaces at the Subject

2    Property do not provide the universal symbol of accessibility.
3                        F.    There is no twelve-inch high “NO PARKING” lettering
4    on the blue-striped parking accessaisle(s) serving the Subject Property.
5                        G.    There was no designated “van accessible” parking space
6    with a corresponding 96” access aisle opposite the driver’s side when the vehicle is
7
     going forward into the parking space and no sign or additional language stating
8
     “Van Accessible” below the symbol of accessibility located in a manner that is not
9
     obstructed.
10
                         H.    Accessible paths of travel serving the Subject Property
11
     contain changes in level greater than ½ inch (13mm) with no compliant curb cuts
12
     or curb ramps.
13

14
                         I.    There were no accessible paths of travel from public

15   transportations stops, accessible parking, public streets and sidewalks to the
16   building entrances serving the Subject Property.
17                       J.    The service counters, point of sale machines and/or self-
18   serve equipment serving the Subject Property are not within an operable reach
19   range.
20                 14. Plaintiff personally encountered one or more of the Barriers
21
     at the Subject Property in March, 2021, including no disabled parking spaces, van
22
     accessible parking spaces, blue-striped access aisles, parking signage, no
23
     demarcated path of travel from the public parking area or the public right of way,
24
     no accessible signage, no accessible seating and a service counter on the exterior
25
     that is too high. The barriers were located on the Subject Property in the public
26

27

28                                           -5-
                                           COMPLAINT
29

30

31
Case 5:21-cv-01378-JGB-SP Document 1 Filed 08/16/21 Page 6 of 15 Page ID #:6




1
     parking area in front of the main entrance of the business, at the main customer

2    service counter and in the customer seating area.
3                 15. Between March, 2021 and the present, the Plaintiff had personal
4    knowledge of the existence of Barriers at the Subject Property. The barriers
5    effected Plaintiff with respect to his mobility disability because he did not want to
6    park his car and be blocked in by another parked car, had no safe space to assemble
7
     and disassemble his wheelchair to enter and exit the vehicle, had no route to the
8
     main entrances that were not hazardous due to their concurrent use by vehicles
9
     with no warnings, could not access the service counter, and had no wheelchair
10
     compliant seating available to him.
11
                  16. Aside from his visit in March, 2021, the Subject Property is in an
12
     area Plaintiff frequents regularly for the purpose of visiting people and running
13

14
     errands. Recently, Plaintiff was in the area of the Subject Property again in July

15   2021 for the purpose of visiting people. On information and belief, there are other
16   barriers affecting Plaintiff’s disability at the Subject Property, and it is Plaintiff’s
17   intention to have the Subject Property inspected, to enforce that all barriers related
18   to Plaintiff’s disability are removed, and to return to the Subject Property to
19   confirm the work has been done. Until the barriers have been removed, Plaintiff is
20   deterred from attempting to use the Subject Property. The Subject Property is in an
21
     area Plaintiff frequents, and Plaintiff will return to the Subject Property multiple
22
     times within the next twelve months for the purpose of observing and confirming
23
     whether the barriers have been removed.
24
                  17. The existence of Barriers, the implementation of discriminatory
25

26

27

28                                             -6-
                                             COMPLAINT
29

30

31
Case 5:21-cv-01378-JGB-SP Document 1 Filed 08/16/21 Page 7 of 15 Page ID #:7




1
     policies, practices and procedures, and other ADA violations at the Subject

2    Property reasonably dissuaded or deterred Plaintiff from accessing the Subject
3    Property on a particular occasion between March, 2021 and the present.
4                 18. On information and belief, the remediation of violations
5    Identified hereinabove, to be identified by the Defendants in discovery, and to be
6    discovered by Plaintiff’s experts are all readily achievable in that the removal of
7
     them by the Defendants is and has been easily accomplishable without much
8
     difficulty or expense.
9
                  19. Defendants violated the ADA by failing to remove all mobility-
10
     related architectural barriers at the Subject Property. On information and belief,
11
     Plaintiff alleges that the failure to remove barriers has been knowing, willful and
12
     intentional because the barriers described herein are clearly visible and tend to be
13

14
     obvious even to a casual observer and because the Defendants operate the Subject

15   Property and have control over conditions thereat and as such they have, and have
16   had, the means and ability to make the necessary remediation of access barriers if
17   they had ever so intended.
18                20.    On information and belief, access barriers at the Subject
19   Property are being consciously ignored by the Defendants; the Defendants have
20   knowingly disregarded the ongoing duty to remove the Barriers in compliance with
21
     the ADA. Plaintiff further alleges on information and belief that there are other
22
     ADA violations and unlawful architectural barriers at the Subject Property that
23
     relate to Plaintiff’s mobility disability that will be determined in discovery, the
24
     remediation of which is required under the ADA.
25
                  21. Plaintiff hereby seeks to remediate and remove all barriers
26

27

28                                            -7-
                                            COMPLAINT
29

30

31
Case 5:21-cv-01378-JGB-SP Document 1 Filed 08/16/21 Page 8 of 15 Page ID #:8




1
     related to his mobility disability, whether presently known or unknown and intends

2    to return to the Subject Property to observe and confirm whether access barriers
3    have been removed.
4                 22.    Even if strictly compliant barrier removal were determined to
5    be structurally or otherwise impracticable, there are many alternative methods of
6    providing accommodations that are readily apparent and that could provide a
7
     greater degree of accessibility to the Plaintiff and similarly situated persons but for
8
     the Defendants’ discriminatory policies, practices and procedures and Defendants’
9
     conscious indifference to their legal obligations and to the rights of persons with
10
     mobility disabilities. Defendants’ failure to implement reasonable available
11
     alternative methods of providing access violates the ADA [42 U.S.C. §
12
     12182(b)(2)(A)(v)].
13

14
                  23. The violations and references to code sections herein are not

15   all-inclusive. Plaintiff will amend this complaint to provide a complete description
16   of the full scope of ADA violations after conducting a comprehensive expert site
17   inspection and other discovery. For the purposes of this Complaint, Plaintiff asserts
18   that the barriers alleged herein violate one or more of the ADA’s implementing
19   regulations. The Defendants have maintained and continue to maintain
20   discriminatory policies, procedures and practices that disregard their obligations
21
     under the ADA by allocating resources for physical improvements to the Subject
22
     Property that were did not provide legally required accessibility improvements, by
23
     failing to conduct ADA self-inspections or create ADA compliance plans
24
     regarding the Subject Property, by causing alterations to be made to the Subject
25
     Property in disregard of ADA requirements, and for failing and refusing to make
26
     necessary accommodations for persons with mobility disabilities at the Subject
27

28                                           -8-
                                           COMPLAINT
29

30

31
Case 5:21-cv-01378-JGB-SP Document 1 Filed 08/16/21 Page 9 of 15 Page ID #:9




1
     Property. Plaintiff seeks a declaration that the Defendants’ disability rights

2    compliance policies, procedures and practices are discriminatory and violate the
3    ADA.
4                              FIRST CAUSE OF ACTION
5
                              Discrimination Based on Disability
                                 [42 U.S.C. §§ 12101, et seq.]
6                             By Plaintiff against all Defendants
7

8                 24. Plaintiff re-alleges and incorporates by reference as though
9    fully set forth herein the allegations contained in all prior paragraphs of this
10   complaint.
11                25. The ADA obligates owners, operators, lessees and lessors of
12
     public accommodations to ensure that the privileges, advantages, accommodations,
13
     facilities, goods and services are offered fully and equally to persons with
14
     disabilities, including the Plaintiff and others similarly situated [42 U.S.C. §
15
     12182(a)].
16
                  26. Discrimination is defined in the ADA, inter alia, as follows:
17
                         A.     A failure to remove architectural barriers where such
18

19
     removal is readily achievable [42 U.S.C. § 12182(b)(2)(A)(iv)]. Architectural
20   barriers are identified and described in the Americans with Disabilities Act
21   Accessibility Guidelines (the “ADAAG”) [28 C.F.R. Part 36, Appendix “D”].
22                       B.     A failure to make alterations in such a manner that, to the
23   maximum extent feasible, the altered portions of the facility are readily accessible
24   to and usable by individuals with disabilities, including individuals who use
25
     wheelchairs or to ensure that, to the maximum extent feasible, the path of travel to
26
     the altered area and the bathrooms, telephones, and drinking fountains serving the
27

28                                            -9-
                                            COMPLAINT
29

30

31
Case 5:21-cv-01378-JGB-SP Document 1 Filed 08/16/21 Page 10 of 15 Page ID #:10




 1
     altered area, are readily accessible to and usable by individuals with disabilities [42

 2   U.S.C. § 12183(a)(2)].
 3                       C.    Where an entity can demonstrate that the removal of a
 4   barrier is not readily achievable, a failure to make such goods, services, facilities,
 5   privileges, advantages, or accommodations available through alternative methods
 6   if such methods are readily achievable [42 U.S.C. § 12182(b)(2)(A)(v)].
 7
                         D.    A failure to make reasonable modifications in
 8
     policies, practices, or procedures, when such modifications are necessary to afford
 9
     such goods, services, facilities, privileges, advantages, or accommodations to
10
     individuals with disabilities, unless the entity can demonstrate that making such
11
     modifications would fundamentally alter the nature of such goods, services,
12
     facilities, privileges, advantages, or accommodations [42 U.S.C. §
13

14
     12182(b)(2)(A)(ii)].

15                27. The ADA, the ADAAG’s 1991 Standards (the “1991
16   Standards”) and 2010 Standards (the “2010 Standards”), and the California
17   Building Code (the “CBC”) contain minimum standards that constitute legal
18   requirements regarding wheelchair accessibility at places of public
19   accommodation:
20                       A.    If parking spaces are provided for self-parking by
21
     employees or visitors, or both, then the subject property must provide at least the
22
     minimum required number of accessible parking spaces.Accessible parking
23
     spaces must be marked to define their width and must have an adjacent ADA
24
     compliant access aisle. Accessible parking spaces must be at least 96 inches wide
25
     and van parking spaces must be at least 132 inches wide except that van parking
26
     spaces can be 96 inches wide where the access aisle is not less than 96 inches
27

28                                           -10-
                                           COMPLAINT
29

30

31
Case 5:21-cv-01378-JGB-SP Document 1 Filed 08/16/21 Page 11 of 15 Page ID #:11




 1
     wide [1991 Standards § 4.1.2(5); 2010 Standards § 208 and 502.2]. Here, the

 2   Subject Property does not comply with the ADA.
 3                      B.    To qualify as a reserved handicap parking space, the
 4   space must be properly marked and designated. Under the ADA, the method,
 5   color of marking and length of the parking space are to be addressed by state or
 6   local laws of regulations [1991 Standards § 4.6; 2010 Standards §§ 502, 502.3.3
 7
     and 503].
 8
                        C.    To properly and effectively reserve a parking space for
 9
     persons with disabilities, each parking space must be at least 216 inches in length
10
     [CBC § 11B-502.2].
11
                        D.    Each parking space reserved for persons with disabilities
12
     shall be identified by a reflectorized sign permanently posted immediately
13

14
     adjacent to and visible from each stall or space, consisting of the International

15   Symbol of Accessibility in white on a dark blue background. The sign shall not be
16   smaller than 70 square inches (4516 mm2) in area and, when in a path of travel,
17   shall be posted at a minimum height of 80 inches (2032 mm) from the bottom of
18   the sign to the parking space finished grade. Signs may also be centered on the
19   wall at the interior end of the parking space. An additional sign or additional
20   language below the symbol of accessibility shall state "Minimum Fine $250"
21
     [2010 Standards § 502.6; CBC § 1129B.4].
22
                        E.    Signs identifying accessible parking spacesmust include
23
     the International Symbol of Accessibility [2010 Standards §§ 502.6].
24
                        F.    To properly and effectively reserve a parking space for
25
     persons with disabilities, the surface of the access aisle must have a blue
26

27

28                                          -11-
                                          COMPLAINT
29

30

31
Case 5:21-cv-01378-JGB-SP Document 1 Filed 08/16/21 Page 12 of 15 Page ID #:12




 1
     border; the words “NO PARKING” in letters at least a foot high must be

 2
     painted on the access aisle [CBC § 1129B.3].
 3                     G.    One in every eight accessible spaces, but not less than
 4   one, must be served by a loading and unloading access aisle 96 inches (2438 mm)
 5   wide minimum placed on the side opposite the driver’s side when the vehicle is
 6   going forward into the parking space and shall be designated van accessible. Van
 7   accessible spaces must have an additional sign or additional language stating "Van
 8
     Accessible" below the symbol of accessibility. Signs identifying accessible
 9
     parking spaces must be located so they cannot be obscured by a vehicle parked in
10
     the space[1991 Standards § 4.6; 2010 Standards §§ 502; CBC §§ 1129B.3
11
     and B4].
12
                       H.    Changes in levels along an accessible route greater
13
     than 1/2 in (13 mm) require the provision of a curb ramp, ramp, elevator, or
14
     platform lift [1991 Standards § 4.3.8; 2010 Standards §§ 303.4, 405, and
15
     406].
16
                       I.    At least one accessible route must be provided from
17
     public transportation stops, accessible parking, and accessible passenger
18

19
     loading zones, and public streets or sidewalks to the accessible building

20   entrance they serve. The accessible route must, to the maximum extent
21   feasible, coincide with the route for the general public, must connect
22   accessible buildings, facilities, elements, and spaces that are on the same
23   site, and at least one accessible route must connect accessible building or
24   facility entrances with all accessible spaces and elements and with all
25   accessible dwelling units within the building or facility [1991 Standards
26   §§4.1.2(1) and 4.3.2; 2010 Standards §§206 and 401].
27                     J.    In public accommodations where counters have cash
28                                         -12-
                                         COMPLAINT
29

30

31
Case 5:21-cv-01378-JGB-SP Document 1 Filed 08/16/21 Page 13 of 15 Page ID #:13




 1
     registers or are provided for sales or distribution of goods or services to the public,

 2   at least one of each type of counter must have a portion that is at least 36 in
 3   (915mm) in length with a maximum height of 36 in (915 mm) above the finished
 4   floor. The checkout counter surface height can be no more than 38 inches
 5   maximum above the finished floor or ground. The top of the counter edge
 6   protection can be up to 2 inches above the top of the counter surface on the
 7   aisle side of the checkout counter. Clear floor space that allows a forward
 8   or parallel approach by a person using a wheelchair must be provided at
 9
     controls, dispensers, receptacles and other operable equipment [1991
10
     Standards §§ 7.1(1), 7.2, 4.27.2; 2010 Standards §§ 309.2, 902.3, 904.3.2 and
11
     904.3.3].
12
                  28.    The Defendants have failed to comply with minimum
13
     ADA standards and have discriminated against persons with mobility
14
     disabilities on the basis of thereof. Each of the barriers and accessibility
15
     violations set forth above is readily achievable to remove, is the result of an
16
     alteration that was completed without meeting minimum ADA standards,
17
     or could be easily remediated by implementation of one or more available
18

19
     alternative accommodations. Accordingly, the Defendants have violated the

20
     ADA.

21
                  29.    The Defendants are obligated to maintain in operable
22   working condition those features of the Subject Property’s facilities and
23   equipment that are required to be readily accessible to and usable by
24   Plaintiff and similarly situated persons with disabilities [28 C.F.R. §
25   36.211(a)]. The Defendants failure to ensure that accessible facilities at the
26   Subject Property were available and ready to be used by the Plaintiff
27   violates the ADA.
28                                            -13-
                                            COMPLAINT
29

30

31
Case 5:21-cv-01378-JGB-SP Document 1 Filed 08/16/21 Page 14 of 15 Page ID #:14




 1
                  30.   The Defendants have a duty to remove architectural

 2
     barriers where readily achievable, to make alterations that are consistent
 3   with minimum ADA standards and to provide alternative accommodations
 4   where necessary to provide wheelchair access. The Defendants benign
 5   neglect of these duties, together with their general apathy and indifference
 6   towards persons with disabilities, violates the ADA.
 7                31.   The Defendants have an obligation to maintain policies,
 8   practices and procedures that do not discriminate against the Plaintiff and
 9   similarly situated persons with mobility disabilities on the basis of their
10   disabilities. The Defendants have maintained and continue to maintain a policy of
11   disregarding their obligations under the ADA, of allocating resources for
12
     improvements insufficient to satisfy legal requirements regarding accessibility
13
     improvements, of failing to conduct ADA self-inspections or create ADA
14
     compliance plans, of causing alterations to be made to the Subject Property in
15
     disregard of ADA requirements, and of failing and refusing to make necessary
16
     accommodations for persons with mobility disabilities at the Subject Property, in
17
     violation of the ADA.
18

19
                  32.   The Defendants wrongful conduct is continuing in that

20   Defendants continue to deny full, fair and equal access to their business
21   establishment and full, fair and equal accommodations, advantages,
22   facilities, privileges and services to Plaintiff as a disabled person due to
23   Plaintiff’s disability. The foregoing conduct constitutes unlawful
24   discrimination against the Plaintiff and other mobility disabled persons
25   who, like the Plaintiff, will benefit from an order that the Defendants
26   remove barriers and improve access by complying with minimum ADA
27   standards.
28                                          -14-
                                          COMPLAINT
29

30

31
Case 5:21-cv-01378-JGB-SP Document 1 Filed 08/16/21 Page 15 of 15 Page ID #:15




 1
                               PRAYER FOR RELIEF

 2
           Plaintiff prays to this Court for injunctive, declaratory and all other
 3   appropriate relief under the ADA , including but not limited to reasonable
 4   attorney’s fees, litigation expenses and costs of suit pursuant to 42 U.S.C. §
 5   12205.
 6         Note: Plaintiff is not invoking Cal. Civil Code § 55 and does
           not seek injunctive relief under the Unruh Act or Disabled Persons
 7
           Act at all by way of this action.
 8
     Respectfully submitted,
 9

10   Dated: 08/16/2021             LAW OFFICES OF ROSS CORNELL, APC
11

12                                 By: /s/ Ross Cornell
13                                     Ross Cornell, Esq.,
                                       Attorneys for Plaintiff,
14
                                       Bryan Estrada
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        -15-
                                        COMPLAINT
29

30

31
